Case 5:17-cV-00561-BKS-ATB Document 45 Filed 12/14/18 Page 1 of 1
TISDELL & MOORE

ATTORNEYS AND COUNSELORS AT LAW
UN|VERS|TY BUlLDlNG SU|TE 615
120 EAST WASH|NGTON STREET
SYRACUSE, NEW YORK 13202
TELEPHONE: 315-474-2981
FAX: 315-474~5574

ROBERT L. T|SDELL SERV\CE BY FAX
TlMOTHY A. MOORE NOT ACCPETED

December 12, 2018

Honorable Andrew T. Baxter

U.S. Magistrate

Federal Building and U.S. Courthouse
P.O. Box 7396

Syracuse, New York 13261-7396

RE: Acosta vs. Liberty Gas Station and Convenience Store, LLC et al
5:17-cv-56l-BKS-ATB

Dear Judge Baxter:

I suffered a serious medical condition approximately six Weeks ago and am still in
rehabilitation l am unable to continue with the above referenced case and have asked Attorney
Anas Saleh to take over this case for me as he has worked with me on this matter. I would ask if
We could have an extension of time to respond to the motion scheduled for December 17th, 2018.
Amy Tai has agreed to an extension to January 4"‘, 2018. Pleasc advise.

Sincerely,

TISDELL & MooRE
/.

"" ,,.-""'""""_'_~_.
By: / 51
Robert L. TiSdell
rtisdell@centralny.twcbc.eom
RLT/mew
cc: Amy Tai, Esq. ~ MLMl@ldol.&)t)v
Alexander M. Kondo, Esq. ~ kondo.alexander.m(£ildol.,¢,§L

